                 Case 3:18-cv-05617-BHS Document 31 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     DONA LINTON, individually and as                 CASE NO. C18-5617 BHS
 8   Guardian to Q.L., her minor child,
                                                      ORDER GRANTING
 9                           Plaintiffs,              DEFENDANT’S MOTION FOR
            v.                                        PARTIAL SUMMARY
10                                                    JUDGMENT AND SEVERING
     NATIONAL RAILROAD PASSENGER                      PLAINTIFFS’ CONSUMER
11   CORPORATION,                                     PROTECTION ACT CLAIM

12                           Defendant.

13
            This matter comes before the Court on Defendant National Railroad Passenger
14
     Corporation’s (“Amtrak”) motion for partial summary judgment. Dkt. 26.
15
            On August 1, 2018, Plaintiff Donna Linton, individually and as guardian to Q.L.,
16
     her minor child, (“Plaintiffs”) filed a complaint against Amtrak for negligence, punitive
17
     damages, and a violation of Washington’s Consumer Protection Act (“CPA”). Dkt. 1.
18
     On February 27, 2020, the Court granted Amtrak’s motion for summary judgment on
19
     Plaintiffs’ request for punitive damages, denied the motion on Plaintiffs’ CPA claim, and
20
     allowed any party to show cause why the CPA claim should not be severed from the
21
     negligence claim. Dkt. 20. No party responded to the show cause. Plaintiffs, however,
22


     ORDER - 1
                Case 3:18-cv-05617-BHS Document 31 Filed 11/10/20 Page 2 of 2




 1   requested reconsideration on the punitive damages ruling because the Court overlooked

 2   their request for a continuance to pursue additional discovery. Dkt. 21. On June 9, 2020,

 3   the Court granted Plaintiffs’ motion and vacated the order. Dkt. 25.

 4          On October 14, 2020, Amtrak filed another motion for summary judgment on

 5   Plaintiffs’ request for punitive damages. Dkt. 26. On November 2, 2020, Plaintiffs

 6   responded and submitted the identical argument in opposition. Dkt. 28. On November 6,

 7   2020, Amtrak replied. Dkt. 30.

 8          For the reasons set forth in the previous order and the orders relied upon therein,

 9   the Court again GRANTS Amtrak’s motion for partial summary judgment on Plaintiffs’

10   claims for punitive damages. The Court need not address arguments it has already

11   rejected in this and related cases.

12          Regarding Plaintiffs’ CPA claim, the Court severs the claim from Plaintiffs’

13   negligence claim. The Clerk shall open a new cause number for this claim with these

14   parties.

15          Dated this 10th day of November, 2020.

16

17

18
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

19

20

21

22


     ORDER - 2
